Citation Nr: 0708265	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-21 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II, with erectile dysfunction.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran verified had active military service from 
December 1965 to December 1967.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, that also denied the 
veteran's claims for service connection for peripheral 
neuropathy of the left upper extremity and a vision disorder, 
a rating in excess of 10 percent for coronary artery disease, 
and a total rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  The veteran filed 
a timely notice of disagreement as to these matters.  

Then, in an October 2004 signed statement, the veteran's 
accredited service representative said that the veteran will 
drop his additional claim for diabetic retinopathy as it was 
not diagnosed.  In a June 2005 rating action, the RO granted 
a 60 percent rating for coronary artery disease and the 
veteran's claim for a TDIU.  In his June 2005 substantive 
appeal (VA Form 9), the veteran said he disagreed "only" 
with the 20 percent rating assigned to his service-connected 
diabetes mellitus and, in a separately signed statement, he 
said the RO's action satisfied his claim regarding his rating 
for coronary artery disease and the claim for a TDIU and will 
not appeal the claim for service connection for peripheral 
neuropathy of the left upper extremity.  Furthermore, in a 
June 2005 signed statement, the veteran's accredited service 
representative said the only issue for appeal was the 
veteran's claim for an increased rating for his diabetes 
mellitus.  As such, the Board will confine its consideration 
to the issue as set forth on the decision title page.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected diabetes 
mellitus type II requires a need to take daily oral 
hypoglycemic and insulin medication and observe a restricted 
diet, without a need to restrict activities, and that such 
complication as erectile dysfunction would not be compensable 
if separately evaluated.

2.  He has been assigned special monthly compensation based 
on the loss of use of the creative organ.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for diabetes mellitus type II with erectile dysfunction have 
not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.119, 
Diagnostic Code (DC) 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, in a May 2006 letter, 
the RO provided the veteran with notice consistent with the 
Court's holding in Dingess.  Further, as the appellant's 
claim for an increased rating in excess of 20 percent for 
service-connected diabetes mellitus is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In a January 2004 letter, issued prior to the May 2004 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  Further, in the May 2004 
rating action, appellant was instructed what the bases for 
the assigned rating was, and why a higher rating was not for 
assignment.  Thus he was put on notice of the information 
needed for a higher rating.  We therefore conclude that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service connection for non-insulin dependent diabetes 
mellitus, type II, was granted by the RO in a January 2002 
rating decision that awarded a 20 percent disability rating.

In December 2003, the RO received the veteran's current claim 
for an increased rating for his service-connected diabetes 
mellitus.  VA and non-VA medical records and examination 
reports, dated from 1995 to 2005, were obtained in 
conjunction with his claim.  The private medical records, 
dated from February 1995 to January 2004, indicate that the 
veteran was regularly seen, approximately every three or four 
months, for treatment of non-insulin dependent diabetes for 
which he took Glucophage.  Optometric examination records 
during this time are not referable to diabetic retinopathy.  
When seen in September 2002, distal onycholysis was noted and 
probable onychomycosis was assessed.  An October 2003 record 
indicates that the veteran's diabetes was inadequately 
controlled.

In January 2004, the veteran underwent VA examination for his 
diabetes.  According to the examination report, he had no 
ketoacidosis and no hypoglycemic attacks with admissions.  He 
had a diet to which he tried to adhere.  His weight was up 
some since he stopped working.  He was limited by the 
diabetes and what he ate.  He had effort-induced angina.  
Results of an eye examination performed approximately a month 
earlier were normal.  He had angina and had two 
angioplasties, in 1999 and 2000.  He had pain in the back of 
his arms, not in his chest.  The veteran had a myocardial 
infarction with no chest pain, only pain in the triceps.  He 
denied neurologic symptoms in his legs, but his hands went to 
sleep sometimes.  He took glyburide, Metformin, and 
lisinoprin and tested his blood.  He saw a physician every 3 
to 6 months.  He had occasional rectal itch and had erectile 
dysfunction for two years.  

On examination, it was noted that the veteran was 5 feet 4 
inches tall and weighed 184 pounds.  He had dorsalis pedis 
pulses in the feet that were there but not normal expansion.  
His feet were warm with no ulcers or edema.  His heart had a 
normal sinus rhythm with no murmur and no carotid murmurs.  
Neurologic examination revealed negative Romberg and Babinski 
tests.  The veteran had crisp knee reflexes and reflexes in 
the ankles.  Position sense was normal.  Vibratory sense 
appeared normal to the VA examiner.  Cold sensation and light 
touch seemed intact.  The VA examiner said the fundi revealed 
no diabetic changes.  The veteran's skin was clear, including 
the rectum.  The veteran's foot pulses were present but not 
of normal strength, and there were no ulcers.  The feet were 
not cold and he had hair on only one toe.  The bladder and 
bowel control were good.  The clinical impression was 
diabetes 2.

In January 2004, the veteran underwent VA examinations for 
peripheral nerves and his eyes.  The examiners found that the 
veteran had no clinical evidence of peripheral neuropathy or 
signs of background diabetic retinopathy in either eye.

Also, a January 2004 VA genitourinary examination report 
indicates that the veteran had the problem of adequate 
erections for satisfactory intercourse for approximately one 
or two years.  On examination, the veteran's testicles were 
normally descended and the vas and epididymides were normal.  
The VA examiner concluded that the cause of the veteran's 
impotence was indefinite and needed the results of laboratory 
data for more input.  In an April 2004 Addendum, another VA 
examiner reviewed the laboratory test results and opined that 
the veteran's erection problem was due to his diabetes and 
not to hormonal difficulties.  It was noted that the 
veteran's erections were not firm and he was unable to have 
intercourse that went on for two or more years.

VA outpatient medical records, dated from January 2004 to 
June 2005, reflect the veteran's regular treatment for 
diabetes, that included nutritional guidance and blood sugar 
monitoring, and clinic visits approximately every three 
months.

When seen in April 2004, it was noted that the veteran saw a 
nutritionist, skipped meals, was not exercising, and saw an 
eye doctor annually.  He had no problems and checked his feet 
that had no lesions or paraesthesia.  He was talking with his 
private physician about using insulin.  He had arm pain with 
activity.  It was noted the veteran's diabetes was 
uncontrolled.  Insulin was strongly recommended.  As to the 
veteran's coronary artery diease, the veteran was advised to 
improve his exercise.  

According to a May 2004 entry, the veteran was seen in April 
and noted to have elevated "alc" but was having 
hypoglycemic episodes so his medications were not changed.  
He was on maximum oral medications and when last seen was 
asked to better follow his diet and consider adding insulin.  

In June 2004, the veteran was seen in the VA outpatient 
clinic for uncontrolled sugars, uncontrolled on oral 
medications.  He agreed to take insulin.  When examined at 
that time, his skin had no rashes, and he was neurologically 
intact.  His prescribed medications included insulin, 
glyburide, and Metformin.  He was advised regarding proper 
diet and exercise.  

A July 2004 VA medical record includes results of morning 
blood sugars for the veteran that were described as 
excellent.  During a phone conversation with a nurse at that 
time, the veteran asked about arm numbness, noted in January.  
Given his history of coronary artery diease, a stress test 
was performed, that was positive, and he was seen by a 
cardiologist who advised aggressive medication management.  
When seen in the VA outpatient clinic on July 21, 2004, it 
was noted that the veteran was "doing well" with no 
hypoglycemic symptoms.  The same management was to continue 
and he was advised to monitor his sugars every other day for 
two weeks and phone in the results.  

During August 2004, the VA outpatient records show that the 
veteran continued to complain of left arm numbness that an 
orthopedist thought related to a left shoulder problem.  When 
seen in the clinic on August 30, 2004, it was noted that the 
veteran was doing quite well as to his diabetes mellitus.  He 
had elevated blood sugars in the morning and evening and saw 
a nutritionist.  He tried to follow his diet.  He weighed 192 
pounds and took glucophage and insulin.  He was asked to 
monitor his sugars and call the clinic in one week with 
results so his medications could be adjusted.  

In a September 10, 2004 Addendum record, the veteran's VA 
medical provider noted that results of laboratory tests 
indicated the veteran's sugars were all over the place and it 
was not thought medication adjustment would help.  The 
medical provider opined that the variable numbers likely 
reflected behavior modifications and that the veteran needed 
to adjust his diet and exercise at a more stable/regular 
rate.  He was advised of these results and was to been seen 
in one week.  On September 20, 2004, the VA medical provider 
noted that the veteran called in his blood sugar readings and 
was doing quite well.  He denied any hypoglycemia and said on 
days his blood sugar was low, he had not eaten enough.  

In October 2004, the VA medical records indicate that the 
veteran's diabetes was markedly improved.  In December 2004, 
it was noted that he was doing rather well and his diabetes 
was described as well-controlled.  

In March 2005, the veteran's VA medical provider reported 
that the veteran said he was not following a diet at all.  He 
said he understood the need to follow it but did not do the 
cooking.  A nutritional consultation was offered for both him 
and his wife but he declined.  It was noted that the veteran 
did not seem overly motivated to comply despite understanding 
the significance of poor diet.  His insulin dosage was 
increased.  When seen for a regular VA clinic visit in mid-
March 2005, the veteran's diabetes was described as 
uncontrolled.  He said he tried to follow his diet but had no 
will power.  

In April 2005, the veteran was examined by an ophthalmologist 
in the VA outpatient.  His corrected visual acuity in each 
eye was 20/20.  The clinical impression was mild background 
diabetic retinopathy in each eye.  

When examined by a VA optometrist in May 2005, the 
ophthalmoscopy showed no background diabetic retinopathy.  
The assessment was hyperopic astigmatism with presbyopia for 
which glasses were ordered.  Photo gray glass lenses were 
issued secondary to the veteran's photophobia secondary to 
his diabetes.

In his June 2005 substantive appeal, the veteran noted that 
he was an insulin dependent diabetic with diet and exercise 
restrictions.

A June 2005 VA outpatient record indicates that the veteran 
was following a low carbohydrate/low fat diet, walking daily, 
and was very careful about his diet.  He took Metformin and 
novolin, and micro albumin was ordered.  It was noted that 
the veteran was seen by an eye doctor and had mild 
retinopathy for which he was to be seen again in one year.  
Objectively, the veteran weighed 192 pounds and was 
neurologically intact.  No rashes were noted on his skin.  
The VA medical provider noted that, by the veteran's report, 
his sugars seemed well controlled.

In August 2005, the veteran underwent another VA examination 
regarding his service-connected diabetes mellitus.  According 
to the examination report, the examiner reviewed the 
veteran's medical records.  It was noted that the veteran 
took insulin and Metformin.  He was not hospitalized for 
ketoacidosis or hypoglycemia but the last few weeks he was in 
the emergency room with low sugar for a couple of hours and 
was not been hospitalized because of ketoacidosis or 
hypoglycemia because of diabetes.  The veteran said he had a 
diet and followed it.  His weight stayed about the same, 
approximately 190 pounds.  He had to follow the diet and took 
insulin twice a day.  He saw a doctor in the VA outpatient 
clinic approximately every three months.  

Further, the veteran had an occasional facial pimple of 
unknown etiology.  He had no foot numbness, but had some 
occasional numbness in the index, middle, third, and fourth 
fingers of the left hand that he believed was when his arm 
was in a certain position, and moving the arm relieved it.  
Long distance walking caused a little tiredness in the calf.  
He had a lame left shoulder, cervical disease, and neck 
arthritis, thought to be related to the hand problem.  He 
denied any peroneal itch.  He had occasional rectal itch but 
he questioned if it was due to soap, and did not currently 
have it.  His eyes were perfectly all right; and he had no 
microalbuminuria as of June 2005.  He did not have any sores 
on his feet.  It was noted that the veteran's eyes were 
examined in May 2005 and there was no diabetic retinopathy.  
The veteran denied numbness, burning, or stinging in his feet 
or hands.  He had good bladder and bowel control with 
erectile dysfunction for two or three years.  He had angina 
on exertion.  His blood sugars were low when he did not eat 
and high when he did.  

On examination, the veteran weighed 192 pounds.  He appeared 
to walk with no problem and was not short of breath walking 
down the corridor.  There was no edema in his extremities, 
with bounding dorsalis pedis and posterior tibial pulses.  
Sensation was normal in the arms and legs and light touch was 
normal in the feet.  Cold, vibration, and position sense were 
normal.  It was again noted that the veteran's eyes were 
normal on the May 2005 eye examination when the 
"ophthalmology" found no diabetic retinopathy.  The 
veteran's skin was clear with no foot sores.  His feet were 
warm and normal; his nails were normal and he had some hair 
on is toes with no ulcers.  The clinical impression was that 
the veteran had diabetes with a history of myocardial 
infarction and abnormal catherization and was not a surgical 
candidate.  He had erectile dysfunction, hypertension, 
obesity, and metabolic syndrome.  

The VA examiner commented that the veteran took oral 
medication and insulin for his diabetes and had hypertension, 
erectile dysfunction, and diffuse arteriosclerotic heart 
disease, all more likely due to the diabetes.  The examiner 
said the veteran's heart disease limited his activities 
before the diabetes does.  According to the VA examiner, 
"[d]iabetes limits [the veteran's] diet, but not his 
activities.  The heart limits his activities."        

III.	Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2006), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2006); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping, and the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban v. Brown, 6 Vet. App. at 262.

The veteran's service-connected type II diabetes mellitus 
with erectile dysfunction is currently evaluated as 20 
percent disabling under DC 7913.  Pursuant to 38 C.F.R. § 
4.119, DC 7913, a 20 percent rating may be assigned for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating may be assigned for diabetes requiring insulin, 
restricted diet, and regulation of activities.  Id.

Further, a 60 percent rating may be assigned for diabetes 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  A 100 percent evaluation may be assigned for 
diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  NOTE (1): Evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code.  38 C.F.R. § 
4.119, DC 7913.

In order for a higher 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's service-
connected type II diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  Although the 
record reflects that the veteran is required to take daily 
oral hypoglycemic medication and insulin, and is on a 
restricted diet, his daily activities are not limited as a 
result of his diabetes mellitus.  In fact, in August 2005, 
the VA examiner specifically stated that the veteran's 
service-connected diabetes mellitus limited the veteran's 
diet, not his activities.  It was the veteran's heart diease 
that limited his activities.  In summary, a 40 percent rating 
is not deemed warranted under DC 7913, as the higher rating 
is not more nearly approximated.

Likewise, a higher 60 percent evaluation is not warranted.  
There is no objective medical evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations and he does not require visits twice a month 
to a diabetic care provider.

In the May 2004 rating decision, the RO recharacterized the 
veteran's service-connected disability as type II diabetes 
mellitus with erectile dysfunction.  The RO found that since 
the diabetic complications warranted noncompensable 
evaluations, the rating schedule provided that the 
noncompensable complications were considered to be part of 
the diabetic process evaluated under the rating criteria of 
DC 7913.  See e.g., 38 C.F.R. §§ 4.84a, 4.115b, DC 6079, 7522 
(2006).  The Board agrees that the complications are 
noncompensable and do not warrant separate evaluations.

With respect to erectile dysfunction, VA treatment records 
have attributed any erectile dysfunction to service-connected 
diabetes, so the presence of such is not at issue.  The 
question before the Board is whether it should be assigned a 
separate rating.

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power".  See 38 C.F.R. 
§§ 4.20, 4.115b, DC 7522 (2006).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  
The competent medical evidence of record does not indicate 
any finding of deformity of the penis.  Where the criteria 
for a compensable rating under a diagnostic code are not met, 
as here, a noncompensable rating is awarded.  See 38 C.F.R. § 
4.31 (2006).

The Board additionally observes that in any event the veteran 
is otherwise compensated for his erectile dysfunction.  He is 
entitled to special monthly compensation under 38 U.S.C.A. § 
1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a 
creative organ.

As such, the veteran does not meet the criteria for a 
separate compensable rating for erectile dysfunction

Further more, the veteran's visual acuity is not reduced to 
20/40, as would be required to warrant a 10 percent 
evaluation for if he had retinopathy; he does not suffer from 
paralysis of any nerve if he had peripheral neuropathy, that 
would warrant a compensable evaluation; and, as noted, there 
is no evidence of deformity of the penis or any urinary 
difficulties, as would be required to justify a compensable 
evaluation for his erectile dysfunction.  As a consequence, 
it cannot be found that the evidence of record supports a 
finding of a 40 percent disability evaluation at this time.

The Board acknowledges the veteran's complaints of impotence.  
However, as set forth above, a separate compensable rating 
for erectile dysfunction is simply not warranted at this 
time.  

Further, based upon the record before the Board, there is no 
objective evidence of any need for the veteran to restrict 
his activities due to his service-connected diabetes 
mellitus.  Moreover, the diabetes disorder has not caused 
other disabilities such as mild retinopathy that hinders the 
veteran's vision not more than slightly, if at all.  Although 
the veteran maintains that his activities are restricted due 
to his service-connected diabetes, the probative medical 
evidence of record documents his inconsistent compliance with 
medical advice to adhere to a regular diet and exercise 
regimen.  In fact, August 2005, the VA examiner stated that 
the veteran's activities were restricted by his heart 
disease.  Thus, the veteran's complaints of restricted 
activities and diet can justify no more than the currently 
assigned initial rating of 20 percent for type II diabetes 
mellitus with erectile dysfunction.  38 C.F.R. § 4.119, DC 
7513.  Such a finding corresponds to the currently assigned 
20 percent evaluation.

Thus, the competent and objective medical evidence 
preponderates against a finding that a rating in excess of 20 
percent is warranted for the service-connected type II 
diabetes mellitus with erectile dysfunction.  See 38 U.S.C.A. 
§ 5107.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no evidence submitted to show that the diabetes disability, 
alone, has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  The RO's 
June 2005 grant of the veteran's claim for a TDIU 
contemplates any effect the service-connected diabetes 
mellitus has on his ability to work.  In the absence of such 
factors, the Board is not required to further discuss the 
possible application of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for dependent diabetes 
mellitus, type II, with erectile dysfunction, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


